Citation Nr: 1213477	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  05-31 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to disability of the knees.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted at the RO in St. Petersburg, Florida in January 2009.  A copy of the hearing transcript is of record. 

This case was previously before the Board in March 2009 and May 2011, at which times it was remanded for additional evidentiary development as well as to address due process matters.  
 

FINDING OF FACT

A low back disability was not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, nor caused by or aggravated by a service-connected bilateral knee disability.


	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Here, a November 2004 letter from the RO satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist her in obtaining evidence relevant to the claim.  
 
The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  Here, the Veteran was not provided notice advising her how disability ratings or effective dates are assigned.  Nevertheless, as the Board herein is denying the claim, any question regarding the disability rating or effective date assigned is rendered moot.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  VA and private treatment records are associated with the claims folder.  Since the most recent remand, the RO/AMC obtained private treatment records from Dimensional Imaging, Florida West Coast Physical Therapy, Manatee Diagnostic Center, University Family Health Care, Lakewood Ranch Medical Center, and Kennedy White Orthopaedic.  The Veteran has not referenced any outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  The Veteran underwent VA examinations in June 2009 and June 2011.  The Board's concerns with the June 2009 VA examination were addressed in the May 2011 Remand directive.  As to the June 2011 examination, the report include evidence as the current nature, severity, and etiology of the claim on appeal.  As discussed herein, the opinion is considered adequate for decisional purposes.  

Finally, the Veteran was also provided an opportunity to set forth her contentions during the videoconference hearing before the undersigned Veterans Law Judge.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Here, there is evidence of a current low back disability.  For instance, upon VA examination in June 2011, she was diagnosed with lumbar spine discogenic disease.  

As regards the etiology of the current low back disability, the Veteran contends that such is due to or aggravated by her service-connected bilateral knee disability.  She makes no allegation regarding any relationship between a current low back disability and her active military service.  Rather, she contends that she first had symptoms of a low back condition in "early 2004", many years following discharge from military service.  (See Transcript at 12.)  In addition, she does not describe any knee symptoms that trigger a back condition.  Rather, she reports that her private physician advised her that she had an altered gait due to her bilateral knee problem that resulted in a current low back condition.  (T. at 13.)  

Even though not alleged by the Veteran, the Board has reviewed the Veteran's service treatment records for evidence of incurrence of a low back disability.  In this respect, the RO has already considered this etiological theory of entitlement to service connection; hence, there is no prejudice in the Board's consideration of whether direct or presumptive service connection is warranted.  These records, however, while showing treatment for bilateral patellofemoral disorder of the knees, do not reveal evidence of altered gait or of any low back disability.  Moreover, the post-service record do not include evidence suggesting that a current low back condition was incurred in service.  Hence, service connection for a low back disability on a direct basis is not warranted.  

In addition, the post-service records do not reveal x-ray evidence of arthritis within the first post service year.  For instance, during a VA examination in November 1990, and shortly following the Veteran's discharge from service, her gait was described as normal, and there were no reports or findings of any current low back disability.  Hence, the provisions of law providing for presumptive service connection for certain disorders including arthritis are not for application.  

As such, the Board has reviewed the evidence of record to determine whether the service-connected bilateral knee disability either causes or aggravates a current low back disability.  The Board finds, however, that the preponderance of the evidence is against the claim.  

Here, the first objective evidence of a low back disability comes from a September 2004 letter from the Veteran's physician, Dr. R. A.  In the letter, the physician states that the Veteran's long term altered gait caused by bilateral knee injuries while in the Marine Corps "could possibly be a factor in the low back pain and disc injuries" the Veteran had today.  

This evidence is not dispositive of the claim for several reasons.  First, the letter and an accompanying October 2004 treatment record do not describe any current low back disability.  Rather, they reference back pain only and include clinical findings as to the current bilateral knee disability.  Of even greater concern, however, is the fact that the opinion is speculative.  While a degree of certainty in medical opinion evidence is not required, here the use of the words "could possibly" also connotes that an etiological relationship is only a possibility or not a possibility at all.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  

There is also evidence subsequent to Dr. R. A.'s letter suggesting another cause of the Veteran's current low back condition.  For instances, in July 2006, the Veteran was treated for acute back pain and a lumbar strain after a "lifting injury".  These records in 2006 do not suggest that the Veteran's bilateral knee disability either caused or aggravated a low back condition.  

An MRI examination in November 2007 also describes new low back results which were not seen on examination in 2004.  For instance, they reveal a left neural foraminal herniated disc with annular tears described as "new from the previous study at L4-5 and more prominent on the current study when compared to the previous study at L5-S1 since the study of 02/2004."

An MRI in February 2011 confirmed the continuing reports of low back disability and included findings of desiccation of the L4-5 disc with central bulge and desiccation of the L5-S1 disc with broad-based bulge.  

Significantly, upon undergoing a VA examination in June 2011, the Veteran's gait was normal.  Following a review of the claims file, to include the MRI results and the letter from Dr. R. A., the VA physician opined that the current low back condition was not caused by nor aggravated by the service-connected knee disability.  In support of his conclusion, the examiner noted that in addition to displaying no alteration in gait, the Veteran had failed to mention any back complaints when examined in February 2009.  Moreover, the examiner noted other occupational and genetic causes of her current low back complaints.  For instance, he noted the emergency room treatment for a lumbar strain in 2006.  He also noted that she worked as a crime scene investigator, rides/rode motorcycles, and participated in kick boxing.  Finally, he noted that her genetic predisposition and the aging process may have precipitated her current back problems.  

The Board finds that this medical opinion constitutes the most compelling evidence regarding the etiology of the current low back disability.  It addresses the question of whether a current low back condition is either caused or aggravated by the service-connected knee disability.  It is thorough, is based on a review of the evidence of record, a physical examination, and consideration of the Veteran's lay history.  While the opinion does not include a definitive statement as to the etiology of the low back disability, the opinion is clear in stating that it is not related to the bilateral knee condition.  

Given such, the preponderance of the evidence is against the claim, and the claim must be denied.  In reaching this decision, the Board has considered the Veteran's assertions to the effect that a current low back condition is related to her service-connected bilateral knee disability.  However, other than relating what her private physician told her about the disability, she has not provided competent or credible evidence relating low back symptoms to her knee disability.  The weight of the medical evidence - already described herein - is against her claim.  In addition, given the complex medical nature of this question, the Board finds that the appellant lacks the competency to opine on the question of etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  To the extent that she may comment on the etiology of the current disability, the Board nevertheless finds her statements are less probative than the persuasive opinion provided by the June 2011 VA examiner.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


